DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the claims to overcome the 35 U.S.C 112(a) and 35 U.S.C 112(b) rejections in the previous office action.

Response to Arguments
Applicant's arguments filed on 11/10/2022 with respect to claims 1 – 16 and newly added claim 17 have been considered but are moot in view of the new ground(s) of rejection.  Note: applicant does not clearly argue the reference of Shirota in the applicant reply filed on 11/10/2022.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI K (JP 2014-27386A; please see the provided translation in this office action) in view of Shirota (US PgPub No. 2016/0080652).
Regarding claim 1, KOBAYASHI K teaches control apparatus for an image sensor (abstract; camera module capturing image), comprising: processing circuitry configured (page 12 [paragraph starting with “Furthermore, the detection […]”]; teaches a control circuit) to: operate in a sleep state when detected illuminance is less than a threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when low illuminance then power saving mode); set an operation mode of the image sensor directly from the sleep state to a low power consumption mode when the detected illuminance is equal to or greater than the threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode); and set the operation mode of the image sensor from the low power consumption mode to a normal mode based on detection of a predetermined subject in an image obtained by the image sensor in the low power consumption mode (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode with face recognition).
However, KOBAYASHI K fails to clearly teach wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state. Shirota, on the other hand teaches wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state.
More specifically, Shirota teaches wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state (paragraphs 0066, 0088, and 0114; deep sleep mode, low power mode and normal mode each having different power use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system with improved power consumption thereby improving the operation of KOBAYASHI K.

Regarding claim 2, as mentioned above in the discussion of claim 1, KOBAYASHI K in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein an image having low resolution is output in the low power consumption mode of the image sensor and an image having high resolution is output in the normal mode of the image sensor (figure 12; wherein when the subject walks into a frame the system processes wherein an image having low resolution is output in the low power consumption mode i.e. when no subject of the image sensor and an image having high resolution is output in the normal mode i.e. when subject present of the image sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in KOBAYASHI K.

Regarding claim 3, as mentioned above in the discussion of claim 2, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein the processing circuitry is configured to cause the image sensor to output the image having high resolution based on detection of the predetermined subject in the image having low resolution (figure 12; wherein when the subject walks into a frame the system processes wherein the processing circuitry is configured to cause the image sensor to output the image having high resolution based on detection of the predetermined subject in the image having low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in KOBAYASHI K.

Regarding claim 4, as mentioned above in the discussion of claim 2, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein the processing circuitry is configured to perform authentication using the image having high resolution (paragraphs 0005, 0064, 0073; face recognition on high resolution image wherein the processing circuitry is configured to perform authentication using the image having high resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution and not having recognition thereby improving energy consumption in KOBAYASHI K.

Regarding claim 5, as mentioned above in the discussion of claim 2, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein the processing circuitry is configured to record the image having high resolution (paragraphs 0064, 0112; system records image data,  note: applicant has not stated only storing high resolution images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution whereby the images are stored, thereby improving energy consumption in KOBAYASHI K.

Regarding claim 6, as mentioned above in the discussion of claim 2, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein the processing circuitry is configured to detect a characteristic shape of the predetermined subject in the image having low resolution (paragraphs 0005, 0064, 0073 and figure 12 when subject walks in the frame; face recognition wherein the processing circuitry is configured to detect a characteristic shape of the predetermined subject in the image having low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution and not having recognition thereby improving energy consumption in KOBAYASHI K.

Regarding claim 7, as mentioned above in the discussion of claim 2, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein the processing circuitry is configured to detect a characteristic shape of the predetermined subject in the image having low resolution (paragraphs 0005, 0064, 0073 and figure 12 when subject walks in the frame; face recognition wherein the processing circuitry is configured to detect a characteristic shape of the predetermined subject in the image having low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution and not having recognition thereby improving energy consumption in KOBAYASHI K.

Regarding claim 8, KOBAYASHI K teaches a control method for an image sensor (abstract; camera module capturing image), comprising: operating in a sleep state when detected illuminance is less than a threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when low illuminance then power saving mode); setting an operation mode of the image sensor directly from the sleep state to a low power consumption mode when the detected illuminance is equal to or greater than the threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode); and setting the operation mode of the image sensor from the low power consumption mode to a normal mode based on detection of a predetermined subject in an image obtained by the image sensor in the low power consumption mode (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode with face recognition).
However, KOBAYASHI K fails to clearly teach wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state. Shirota, on the other hand teaches wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state.

Regarding claim 9, as mentioned above in the discussion of claim 8, KOBAYASHI K in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein an image having low resolution is output in the low power consumption mode of the image sensor and an image having high resolution is output in the normal mode of the image sensor (figure 12; wherein when the subject walks into a frame the system processes wherein an image having low resolution is output in the low power consumption mode i.e. when no subject of the image sensor and an image having high resolution is output in the normal mode i.e. when subject present of the image sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in KOBAYASHI K.

Regarding claim 10, as mentioned above in the discussion of claim 9, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein the image sensor is caused to output the image having high resolution based on detection of the predetermined subject in the image having low resolution (figure 12; wherein when the subject walks into a frame the system processes wherein the image sensor is caused to output the image having high resolution based on detection of the predetermined subject in the image having low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in KOBAYASHI K.

Regarding claim 11, as mentioned above in the discussion of claim 9, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches performing authentication using the image having the high resolution (paragraphs 0005, 0064, 0073; face recognition on high resolution image performing authentication using the image having the high resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution and not having recognition thereby improving energy consumption in KOBAYASHI K.

Regarding claim 12, as mentioned above in the discussion of claim 9, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches recording the image having high resolution (paragraphs 0064, 0112; system records image data,  note: applicant has not stated only storing high resolution images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution whereby the images are stored, thereby improving energy consumption in KOBAYASHI K.

Regarding claim 13, as mentioned above in the discussion of claim 9, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches detecting a characteristic shape of the predetermined subject in the image having low resolution (paragraphs 0005, 0064, 0073 and figure 12 when subject walks in the frame; face recognition detecting a characteristic shape of the predetermined subject in the image having low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution and not having recognition thereby improving energy consumption in KOBAYASHI K.

Regarding claim 14, as mentioned above in the discussion of claim 9, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches detecting the predetermined subject in a predetermined area of the image having low resolution (paragraphs 0005, 0064, 0073 and figure 12 when subject walks in the frame; face recognition detecting the predetermined subject in a predetermined area of the image having low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system to conserve power when no subject present in the image by lowering resolution and not having recognition thereby improving energy consumption in KOBAYASHI K.

Regarding claim 15, KOBAYASHI K teaches a non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform a control method for an image sensor (page 11  [paragraph starting with “The processor 30, which controls […]”] to [paragraph starting with “For example, the execution […]”]; teaches a program executed by a processor), comprising: operating in a sleep state when detected illuminance is less than a threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when low illuminance then power saving mode); setting an operation mode of the image sensor directly from the sleep state to a low power consumption mode when the detected illuminance is equal to or greater than the threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode); and setting the operation mode of the image sensor from the low power consumption mode to a normal mode based on detection of a predetermined subject in an image obtained by the image sensor in the low power consumption mode (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode with face recognition).
However, KOBAYASHI K fails to clearly teach wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state. Shirota, on the other hand teaches wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state.
More specifically, Shirota teaches wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state (paragraphs 0066, 0088, and 0114; deep sleep mode, low power mode and normal mode each having different power use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system with improved power consumption thereby improving the operation of KOBAYASHI K.

Regarding claim 16, KOBAYASHI K teaches an electronic device system (abstract; camera module capturing image) comprising: an image sensor (abstract; image capturing is performed by camera module hence having image sensor); and a control unit that controls the image sensor (figure 2 item 30; processor), the control unit including processing circuitry (figure 2 item 30; processor including processing circuitry) configured to: operate in a sleep state when detected illuminance is less than a threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when low illuminance then power saving mode); set an operation mode of the image sensor directly from the sleep state to a low power consumption mode when the detected illuminance is equal to or greater than the threshold value (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode); and set the operation mode of the image sensor from the low power consumption mode to a normal mode based on detection of a predetermined subject in an image obtained by the image sensor in the low power consumption mode (page 13  [paragraph starting with “First, the illuminance is higher […]”] to page 14 [paragraph starting with “Therefore, in a state of surrounding […]”]; teaches when illuminance is above a threshold then normal mode with face recognition).
However, KOBAYASHI K fails to clearly teach wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state. Shirota, on the other hand teaches wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state.
More specifically, Shirota teaches wherein more power is consumed in the normal mode than in the low power consumption mode and wherein more power is consumed in the low power consumption mode than in the sleep state (paragraphs 0066, 0088, and 0114; deep sleep mode, low power mode and normal mode each having different power use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of KOBAYASHI K to have a system with improved power consumption thereby improving the operation of KOBAYASHI K.

Regarding claim 17, as mentioned above in the discussion of claim 1, KOBAYASHI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches wherein the operation mode of the image sensor is set to the low power consumption mode in response to the detected illuminance being equal to or greater than the threshold value (paragraph 0062 brightness checking) and the predetermined subject not being detected in the image obtained by the image sensor (figure 12; wherein when the subject walks into a frame the system processes wherein an image having low resolution is output in the low power consumption mode i.e. when no subject of the image sensor and an image having high resolution is output in the normal mode i.e. when subject present of the image sensor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gallagher (US PgPub No. 2013/0273956) teaches a system operating in low power and sleep modes along with normal mode.
Luo (US Patent No. 9,357,150) teaches a system operating in low power and sleep modes along with normal mode.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
11/28/2022